STANDARD CONDITIONS OF RELEASE

TIS ORDERED that the defendant’s release is subject te these conditions:

1) The defendant must not violate any federal, state or local law white on release.

2} The defendant must cooperate in the collection of a DNA sainple if the collection is authorized by 42 U.S.C. § 14134a.

3) The defendant must advise the Court, the Pretrial Services office, defense Counsel and the U.S. Attormey in writing before making

aay change m address or telephone number.

(4) The defendant must appear in court as required and must surrender for service of any sentence imposed as directed.

(5) The defendant must refrain from use or unlawful possession of a narcotic drug or other controlled substances as defined in 2]
USC. § 802, unless prescribed by a Hcensed medical practitioner.

(6) [fthe defendant fails to report as required to the Pretrial Services Agency, defendant may be subject to such random visits at
hissher residence or work by a Pretrial Services Officer ag may be necessary to verify his/her residence or place of employment in
order to secure compHance with the order of release.

(7) The defendant must not possess a firearm, destructive device. or other weapon.

SPECIAL CONDITIONS GF RELEASE FOR TESTING, TREATMENT OR EVALUATION
AND FOR LOCATION MONITORING
1. tf the defendant fails to appear for any specified treatment or evaluation, defendant may be subject to such random visits at his/her
residence or work by a Pretrial Services Officer as may be necessary to verify his/her residence or place of employment in order to
secure compliance with the order of release.

2. The defendant must not obstruct, atlempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening
or testing. Testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
alcohol testing system, and/or any form of prohibited substance screening or testing, as determined by Pretrial Services.

3. idefendant is subject to a location restriction program or location monitoring, defendant must:

(a) stay at his/her residence at all times except for approved activities and may not leave for approved activities without
providing prior notice to Pretrial Services, except in cases of medical emergencies.

(b) abide by all program requirements and instructions provided by Pretrial Services relating to the operation of monitoring
technology. Unless specifically ordered by the court, Pretrial Services may require use of one of the following or comparable
monitorms technology: Radio Frequency (RF} monitoring: Passive Global Positioning Satellite (GPS) monitoring; Active
Global Positioning Satellite (GPS) monitoring (including “hybrid” (Active/Passive) GPS); Voice Recognition monitoring.

PORFEITURE OF THE BOND
This appearance bond may be forfeited ifthe defendant does not comply with the conditions of release set forth in this Order Setting
Conditions of Release and Bond. The court may immediately order the amount of the bond and any Collateral surrendered to the
United States if the defendant does not comply with the agreement. At the request of the United States, the court may order a judgment
of forfeiture against the defendant and each surety for the entire amount of the bond, including interest and costs.

RELEASE OF THE BOND
This appearance bond may be terminated at any time by the Court. This bond will be satisfied and the security will be released when
either: (1) the defendant is found not guilty on all charges, or (2) the defendant reporis to serve a sentence.

ADVICE OF PENALTIES AND SANCTIONS TO THE DEFENDANT
Defendant is advised that violating any of the foregoing conditions of release may result in the ummediate issuance of a warrant of
atrest, a revocation of the order of release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and
could resull m imprisonment, a fine, or both.
While on release, if defendant commits a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federa] misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecuitve (/.¢., 1 addition to} to any other sentence defendant may receive.
His a crime punishable by up to ten years in prison. and a $250,000 fine, or both, to: obstruct a crimmal investigation; tamper with a
wiiness, victim, or informant: retaliate or attempt to retaliate against a witness, victim, or informant: or intimidate or attempt to
intimidate a witness, victim, jucor, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
lf, after release, defendant knowingly fails to appear as the conditions of rclease require, or to surrender to serve a sentence, defendant
may be prosecuted for failing to appear or surrender and additional punishment may be imposed, whether or not the defendant 1s
convicted of the pending charges. If defendant ts convicted of:
(1) an offense punishable by death, Ife imprisonment. or imprisonment for a term of fifteen years or more ~ defendant will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment lor a term of five years or more, but less than fifteen years - defendant will be fined not
more than $250.000 or imprisoned for not more than tive years. or both:
(3) any other felony ~ defendant will be fined not more than $25G.000 or imprisoned not more than two years. or both:
(4) a misdemeanor — defendant will be fined wot more than $100,000 or imprisoned noi more than one year, or both.
A term of imprisonment imposed for fathure to appear or surrender will be consecutive to any other sentence imposed. In addition, a
failure to appear or susrender may result in the forfenture of any bond posted.

 

ustributiom: Canary- Court Pink - Pretrial Services Goldenrod -Defendant
